Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: Species Group A, Applicant must elect a single claim from claims 3 and 6; Species Group B, Applicant must elect a single claim from claims 4 and 5, Species Group C, Applicant must elect between claim 9 and all other claims (see explanation). Note that many of the claims contain significant inconsistencies, which would likely obviate the restriction requirement for Species Groups A and C.  If, at any point, Applicant does not understand these issues, the Examiner would be more than happy to explain if contacted telephonically.  Ultimately, the claims seem to utilize the terms “upstream” and “downstream” inconsistently from how they are generally understood in the art.  Upstream, in the context of a fluid passing through a reactor, typically means the inlet end of said reactor/system, whereas downstream is indicative of the outlet end (this is also in line with the literal definition as relates to the relative directions of water moving through an actual stream).  The claimed reactor, which specifies that the gas flows from the relative bottom to the relative top (e.g., claim 15), improperly identifies the unsulfided particles as being located upstream relative to the partially sulfided particles, whereas, according to claim 6, the partially sulfided particles are taught to be positioned upstream of the sulfided metal particles.  In other words, the claims are Group A, although claims 3 and 6 appear to require the same thing (that the sulfided particles are downstream relative to the partially sulfided upstream particles), claim 3 also states that the sulfided particles may be located below the partially sulfided particles.  Given that the flow of the gas of claim 1 is taught to be introduced at the bottom of the reactor and flow toward the top, “below” is actually “upstream,” not downstream, as claimed. While this is considered to be an oversight, for reasons pointed out above, as currently claimed, claim 3 allows for the sulfided particles to be contained at the lower portion of the reactor, which is upstream, and claim 6 requires that the sulfided particles are relatively downstream, which is actually the upper portion of the reactor.  Regarding Species Group B, genus claim 1 requires that steps (b) and (c) are both carried out; however, claim 4 requires a series of steps that is distinct from that of claim 5 (sequential steps vs. simultaneous steps).  Regarding Species Group C, all of the other claims, which depend from claim 1, require the production of sulfided particles, partially sulfided particles, and the addition of unsulfided particles to the reactor.  Claim 9, however, requires that all of the particles 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, and assuming Applicant amends the claims to obviate the requirement for Species Groups A and C, claims 1-3 and 6-15 are generic.  Note that currently, due to Species Group C, no claims are considered to be generic, as Group C encompasses all pending claims.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search, attributed at least to the differences discussed above.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Kay Ann Colapret on March 26, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Colin W. Slifka/           Primary Examiner, Art Unit 1732